DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and presented for examination.

Drawings
The drawings are objected to because it is impossible to make out which line corresponds to bare steel, 40 BL GA or 40 BL in Figures 3A-3D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-5, 13, 14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Percival et al. (“Nanoscale thin film corrosion barriers enabled by multilayer polymer clay nanocomposites”).

	Regarding claims 1-5, 13, 14 and 16-19, Percival teaches a process for forming a corrosion barrier on steel (abstract and note that steel comprises iron) comprising: passivating the steel (Section 2.2); then depositing a bilayer by a layer-by-layer deposition process followed by crosslinking (Section 2.2 and Scheme 1). Percival teaches one layer comprising a layer of crosslinkable PEI (polyethyleneimine polymer) and a second layer comprising a layer of dispersed, aligned monmorillonite clay platelets (Section 2.2 and Scheme 1). Percival additionally teaches the crosslinking comprising diffusing an aldehyde containing component (glutaraldehyde) into the bilayer to crosslink the PEI (Section 2.2 and Scheme 1). Percival teaches all the critical limitations of claims 1-5, 13, 14, and 16-19; therefore, Percival anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1-5, 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindelholz et al. (U.S. PGPUB No. 2018/0298200) in view of Tong et al. (“Stable Weak Polyelectrolyte Microcapsules with pH-Responsive Permeability”).

	Regarding claims 1-5, 13-16 and 18-20, Schindelholz teaches a process for forming a corrosion barrier (abstract) on a corrodible metal substrate (claim 1), such as steel (claim 15) or copper (claim 14) comprising: depositing a bilayer (see Figures 1A and 1B) by a layer-by-layer deposition process (claim 1). Schindelholz teaches one layer comprising a layer of crosslinkable PEI (polyethyleneimine polymer) and a second layer comprising a layer of dispersed, aligned monmorillonite clay platelets (Figure 2D and 0014). Schindelholz additionally teaches that the platelet particles may be graphene (claim 4), and the depositing comprising a spray coating process (0012).
	Schindelholz fails to teach a step of crosslinking the polymer. However, Tong teaches crosslinking of PEI in a bilayer structure that was deposited by a layer-by-layer process by diffusing glutaraldehyde into the bilayer structure (Methods a. Layer-by-Layer Assembly, GA Cross-Linking, and Hollow Capsule Fabrication section). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schindelholz’s process by additionally crosslinking the PEI of the bilayer by diffusing glutaraldehyde into the bilayer. One would have been motivated to make this modification as Tong teaches that crosslinking PEI with glutaraldehyde provided improved stability (see Conclusions section).

3.	Claim(s) 1, 6, 7, 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindelholz in view of Walker et al. (U.S. Pat. No. 7666954).

	Regarding claims 1, 6, 7, 13-16 and 18-20, Schindelholz teaches a process for forming a corrosion barrier (abstract) on a corrodible metal substrate (claim 1), such as steel (claim 15) or copper (claim 14) comprising: depositing a bilayer (see Figures 1A and 1B) by a layer-by-layer deposition process (claim 1). Schindelholz teaches one layer potentially comprising a layer of epoxy (0012) and a second layer comprising a layer of dispersed, aligned monmorillonite clay platelets (Figure 2D and 0014). Schindelholz additionally teaches that the platelet particles may be graphene (claim 4), and the depositing comprising a spray coating process (0012). Schindelholz fails to teach that the epoxy may be a self-crosslinkable polymer comprising a polymeric amine that is partially reacted with an epoxy resin and then crosslinking this polymer. 
	However, Walker teaches a crosslinkable epoxy adduct comprising a polymeric curative comprising amine groups (abstract and claim 1) and a polymeric epoxy comprising a plurality of epoxy groups (column 18, lines 5-47). Note that as soon as these components are combined for application they will start to react as they cure at or below room temperature (see column 21, lines 12-16) to provide a polymeric amine that is partially reacted with the polymeric epoxy and this adduct will then further self-cure on the substrate after application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Walker’s polymeric crosslinkable epoxy:polymeric amine partially reacted adduct for Schindelholz’s generic epoxy followed by fully self-curing/crosslinking Walker’s epoxy:amine adduct on the steel or copper substrate. One would have been motivated to make this modification as Walker teaches that their polymeric amine and epoxy composition provides improved properties, such as improved dry times, good gloss, impact resistance and flexibility as compared to conventional amine-epoxy coatings (column 5, lines 30-35).

4	Claim(s) 1, 6, 8, 9, 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindelholz in view of Kim et al. (“Photo-induced release of active plasmid from crosslinked nanoparticles: o-nitrobenzyl/methacrylate functionalized polyethyleneimine”).

Regarding claims 1, 6, 8, 9, 13-16 and 18-20, Schindelholz teaches a process for forming a corrosion barrier (abstract) on a corrodible metal substrate (claim 1), such as steel (claim 15) or copper (claim 14) comprising: depositing a bilayer (see Figures 1A and 1B) by a layer-by-layer deposition process (claim 1). Schindelholz teaches one layer comprising a layer of crosslinkable PEI (polyethyleneimine polymer) and a second layer comprising a layer of dispersed, aligned monmorillonite clay platelets (Figure 2D and 0014). Schindelholz additionally teaches that the platelet particles may be graphene (claim 4), and the depositing comprising a spray coating process (0012).
	Schindelholz fails to teach the polymer being a methacrylate functionalized crosslinkable polymer that is heat-curable and that is then crosslinked by heating. However, Kim teaches methacrylate functionalization of PEI (Scheme 1) that can then be cured/crosslinked with heating (see paragraph below Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schindelholz’s process by substituting a methacrylate functionalized PEI for Schindelholz’s generic PEI followed by crosslinking the functionalized PEI by heating as disclosed by Kim. One would have been motivated to make this modification as the crosslinking of the PEI would yield a stronger more stable bilayer.

5.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindelholz in view of Tong as applied to claim 16 above, and further in view of Heimann et al. (U.S. Pat. No. 6080334).

	Regarding claim 17, Schindelholz in view of Tong teach all the limitations of claim 16 (see above), but fail to teach the steel is passivated. However, Heimann teaches that it is conventional to passivate steel to provide a corrosion resistant buffer (abstract and column 11, lines 50-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schindelholz in view of Tong’s process by additionally passivating the steel prior to application of the bilayer. One would have been motivated to make this modification to provide an additional layer of corrosion protection, in case the bilayer were to get abraded or removed.

6.	Claim(s) 1, 10-12, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Thin Nacre-Biomimetic Coating with Super-Anticorrosion Performance”) in view of Walker.

	Regarding claims 1, 10-12, 15, 16, 18 and 19, Zhang teaches a method for depositing a anticorrosion coating on steel (which comprises iron) comprising: depositing a bilayer comprising a layer of dispersed and aligned graphene oxide and a layer of epoxy (Figure 1 and Preparation of NBGE Coating section) by a layer-by-layer process (Preparation of NBGE Coating section). Zhang further teaches crosslinking the epoxy (Preparation of NBGE Coating section). Zhang fails to teach the epoxy being a crosslinkable polymer comprising a polymeric curative and a polymer resin. 
	However, Walker teaches a crosslinkable epoxy adduct comprising a polymeric curative comprising amine groups (abstract and claim 1) and a polymeric epoxy comprising a plurality of epoxy groups (column 18, lines 5-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Walker’s polymeric crosslinkable epoxy and polymeric amine curative for Zhang’s generic crosslinkable epoxy. One would have been motivated to make this modification as Walker teaches that their polymeric amine and epoxy composition provides improved properties, such as improved dry times, good gloss, impact resistance and flexibility as compared to conventional amine-epoxy coatings (column 5, lines 30-35).

Conclusion
	Claims 1-20 are pending.
	Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 29, 2022Primary Examiner, Art Unit 1717